PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 04-4969
SAMUEL CONSTANZA ALVARADO,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                  Gerald Bruce Lee, District Judge.
                             (CR-04-35)

                      Argued: January 31, 2006

                      Decided: March 13, 2006

  Before WILKINSON, NIEMEYER, and KING, Circuit Judges.



Affirmed in part; vacated and remanded in part by published opinion.
Judge Wilkinson wrote the opinion, in which Judge Niemeyer and
Judge King joined.


                            COUNSEL

ARGUED: Mark Howard Bodner, Fairfax, Virginia, for Appellant.
Kelli Hamby Ferry, Special Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Vir-
ginia, for Appellee. ON BRIEF: Paul J. McNulty, United States
Attorney, Michael J. Elston, Assistant United States Attorney, Ian R.
Conner, Special Assistant United States Attorney, Alexandria, Vir-
ginia, for Appellee.
2                    UNITED STATES v. ALVARADO
                             OPINION

WILKINSON, Circuit Judge:

   The instant case touches upon the sovereign authority of the state
and federal governments to create and enforce criminal laws. The
Commonwealth of Virginia charged defendant with state drug
offenses, provided him with counsel, and subsequently dismissed the
charges against him. After filing a federal criminal complaint, federal
investigators gave defendant appropriate Miranda warnings and then
questioned him outside the presence of his state-appointed lawyer
about his involvement in federal drug crimes. Defendant contends that
the incriminating statements he made during this interrogation should
have been suppressed at his federal trial, because they were taken in
violation of his Sixth Amendment right to counsel.

   The Sixth Amendment right to counsel attaches only to the specific
offense with which a defendant is formally charged. See Texas v.
Cobb, 532 U.S. 162, 167-68 (2001). We hold that federal and state
crimes are necessarily separate offenses for the purposes of the Sixth
Amendment, because they originate from autonomous sovereigns that
each have the authority to define and prosecute criminal conduct. We
further hold that the filing of a federal criminal complaint does not
trigger the Sixth Amendment right. Since defendant’s right to counsel
had yet to attach to his federal offenses when he was interrogated, his
remarks were properly admitted and we affirm his convictions. How-
ever, we vacate defendant’s sentence and remand for resentencing
pursuant to United States v. Booker, 125 S. Ct. 738, 755-56 (2005).

                                  I.

   On the evening of October 1, 2003, state and federal law enforce-
ment officers were conducting surveillance of an Econo Lodge Motel
in Dumfries, Virginia. The officers had received a tip from a confi-
dential source that cocaine would be delivered to the motel. They
observed Francisco Lara-Hernandez and another suspected drug traf-
ficker enter the motel, and state law enforcement officers subse-
quently arrested them.
                     UNITED STATES v. ALVARADO                        3
   Special Agent Jordi Clop of the federal Bureau of Alcohol,
Tobacco, and Firearms participated in this surveillance, and interro-
gated Lara-Hernandez after he was placed under arrest. Lara-
Hernandez stated that he had recently returned to the hotel from North
Carolina with approximately 500 grams of cocaine. He indicated to
Clop that the cocaine was now across the street in Room 333 of the
Days Inn Hotel. He also disclosed that three individuals, one wearing
a red t-shirt, were in the room and that two vehicles, including a white
truck, were associated with the drug ring. Law enforcement officers
observed defendant Samuel Constanza Alvarado (Alvarado), clad in
a red t-shirt, exit Room 333 and climb into a white truck. State police
officers arrested defendant upon his entering the truck.

   Defendant did not speak English, but Agent Clop was fluent in
Spanish. Agent Clop gave defendant his Miranda warnings, and
defendant agreed to talk with Clop. From this conversation, Agent
Clop determined that defendant was staying in Room 338 of the Days
Inn, and received defendant’s permission to search the room. Law
enforcement officers eventually recovered 250 grams of cocaine from
Room 333 and a suitcase full of marijuana and a handgun from Room
338. In the early morning hours of October 2, 2003, defendant was
transported to a police station in Prince William County, Virginia.
Agent Clop interrogated him at the police station after defendant was
again read his Miranda rights.

   On October 2, the Commonwealth of Virginia issued arrest war-
rants for Alvarado. The Commonwealth charged him with both pos-
session with intent to manufacture, sell, give, or distribute cocaine,
see Va. Code Ann. § 18.2-248 (2004), and conspiracy to manufacture,
sell, give, or distribute cocaine, see id. §§ 18.2-22, .2-248. According
to the warrants, these charges concerned only the events on or about
October 2, 2003. Defendant requested counsel, and the Common-
wealth appointed him a lawyer. Virginia retained custody of defen-
dant until December 5, 2003, when he had his preliminary hearing.
At this hearing, the Commonwealth dismissed its charges against him.

   On December 4, 2003, the day prior to Alvarado’s preliminary
hearing in state court, federal agents had filed a federal criminal com-
plaint against defendant, and requested a warrant for his arrest. This
warrant was issued. See Fed. R. Crim. P. 3, 4(a). Agent Clop was
4                    UNITED STATES v. ALVARADO
present at the Prince William County courthouse when defendant’s
state charges were dismissed, and immediately took him into federal
custody. Defendant was subsequently transported to a Prince William
County police station.

   At the station, Alvarado told Agent Clop that he was glad to see
him and wanted to give him his side of the story. Agent Clop inter-
rupted defendant to give him Miranda warnings. In this conversation,
defendant provided incriminating statements about his involvement in
the drug conspiracy. Specifically, he described in detail the events of
October 1-2, 2003. He also mentioned that he had gone on a previous
trip to obtain cocaine from a source in North Carolina, and that he had
been involved with other coconspirators in drug distribution since at
least August 2003. After about forty-five minutes of questioning,
Agent Clop took defendant before a judge to make his initial appear-
ance.

   On February 5, 2004, a grand jury indicted Alvarado on two
counts. First, it charged him with conspiring to distribute 500 grams
or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846
(2000). According to the indictment, defendant conspired with at least
three different individuals between August 2003 and October 2003.
Second, the grand jury charged Alvarado with distributing cocaine on
or about September 27, 2003, in violation of 21 U.S.C. § 841(a)(1)
and 18 U.S.C. § 2 (2000). Prior to trial, defendant moved to suppress
all the incriminating statements made over the course of his conversa-
tions with Agent Clop. Defendant alleged that these statements were
taken in violation of his Fifth and Sixth Amendment rights to counsel.
The district court denied his motion, and found Agent Clop properly
read defendant his Miranda rights.

   Alvarado was tried in front of a jury between April 28 and May 4,
2004. At the trial, Agent Clop testified about the incriminating
remarks that defendant made to him on December 5, 2003. The jury
convicted defendant on both counts. Based on the Presentence Inves-
tigation Report, the district court enhanced defendant’s sentence on a
number of grounds, including possession of a dangerous weapon and
obstruction of justice. It ultimately sentenced him to 121 months on
each count, with the sentences to run concurrently. Defendant appeals
his convictions and sentence.
                      UNITED STATES v. ALVARADO                        5
                                   II.

   Alvarado alleges that his inculpatory statements of December 5,
2003 should have been suppressed at his trial, because they were
taken in violation of his Sixth Amendment right to counsel.* He ini-
tially contends that commencement of formal proceedings on his state
charges caused the Sixth Amendment right to counsel to attach to his
federal charges as well, because the state and federal charges were the
"same offense."

   We disagree. Since they arise from separate sovereigns, state and
federal offenses are not the same for purposes of the Sixth Amend-
ment right to counsel. This case, moreover, highlights the fact that
different sovereigns often define and prosecute similar crimes in dif-
ferent ways. For even applying the traditional test to determine
whether two conspiracies are the same, the state and federal offenses
in this case are distinct.

                                   A.

   The Sixth Amendment provides that "[i]n all criminal prosecutions,
the accused shall enjoy the right . . . to have the Assistance of Counsel
for his defence." U.S. Const. amend. VI. The right attaches only after
the commencement of formal charges against a defendant. See Moran
v. Burbine, 475 U.S. 412, 431 (1986). The right is also "offense spe-
cific," and "cannot be invoked once for all future prosecutions."
McNeil v. Wisconsin, 501 U.S. 171, 175 (1991). Even though an
accused has a Sixth Amendment right to counsel for one offense —
because formal charges have been brought — the right does not auto-
matically attach to other offenses with which he has not been charged.
See Texas v. Cobb, 532 U.S. 162, 168 (2001). Instead, the right only
includes uncharged offenses that constitute the "same offense" as one
an accused has been formally charged with committing. See id. at
172-73. In Cobb, the Supreme Court applied double jeopardy’s "same
offense" test, first articulated in Blockburger v. United States, 284
U.S. 299, 304 (1932), to determine whether two state offenses were

  *Defendant has not appealed the district court’s conclusion that he was
properly read his Miranda rights in accordance with the Fifth Amend-
ment.
6                     UNITED STATES v. ALVARADO
distinct for purposes of the Sixth Amendment right to counsel. Id. at
173. Most importantly, the Court explained that there was "no consti-
tutional difference between the meaning of the term ‘offense’ in the
contexts of double jeopardy and of the right to counsel." Id.

   A central feature of double jeopardy’s definition of offense is the
"dual sovereignty doctrine." Applying this doctrine, the Supreme
Court has continually held that federal and state crimes are not the
same offense, no matter how identical the conduct they proscribe.
See, e.g., Heath v. Alabama, 474 U.S. 82, 88-89 (1985); Abbate v.
United States, 359 U.S. 187, 194-96 (1959); United States v. Lanza,
260 U.S. 377, 382 (1922); Moore v. Illinois, 55 U.S. (14 How.) 13,
19-20 (1852). "[A]n act denounced as a crime by both national and
state sovereignties is an offense against the peace and dignity of both
and may be punished by each." Lanza, 260 U.S. at 382.

   Because Cobb clearly indicates that the definition of offense is the
same in the right to counsel and double jeopardy contexts, 532 U.S.
at 173, the dual sovereignty doctrine has equal application in both.
Indeed, if dual sovereignty is a central feature of double jeopardy
analysis, it cannot help but be a central feature of offense-specificity
analysis since the two after Cobb are constitutionally one and the
same. That Cobb meant to adopt the dual sovereignty doctrine as a
test for offense specificity is apparent from the Court’s description of
the right to counsel as "‘prosecution specific.’" Id. at 173 n.3. Since
federal and state prosecutions have continually been treated as sepa-
rate under double jeopardy analysis, see Abbate, 359 U.S. at 194-96,
the federal offense would not trigger the right to counsel under a gen-
eral "prosecution specific" framework.

   Any other conclusion would be an affront to both state and federal
sovereignty. "As every schoolchild learns, our Constitution estab-
lishes a system of dual sovereignty between the States and the Federal
Government." Gregory v. Ashcroft, 501 U.S. 452, 457 (1991). This
fundamental structural precept is deeply-ingrained, and is surely most
salient in the realm most central to sovereignty itself, to wit, the abil-
ity to protect citizens and punish wrongdoers. "Foremost among the
prerogatives of sovereignty is the power to create and enforce a crimi-
nal code." Heath, 474 U.S. at 93. Because crime is traditionally
viewed "as an offense against the sovereignty of the government," id.
                     UNITED STATES v. ALVARADO                      7
at 88, "the power of punishment appertains to sovereignty, and may
be exercised, whenever the sovereign has a right to act, as incidental
to his constitutional powers," McCulloch v. Maryland, 17 U.S. (4
Wheat.) 316, 418 (1819).

   We therefore cannot conclude that Virginia has functionally
charged defendant with a federal crime, or vice versa. Virginia can no
more define what constitutes a federal criminal offense than the fed-
eral government can promulgate Virginia’s criminal law. By virtue of
their separate sovereignty, each may separately establish and enforce
criminal laws in accordance with the Constitution’s commands. To
suggest, as defendant does, that state and federal offenses are the
same would strip both sovereigns of a central attribute of sovereignty
in derogation of our federal design. See Heath, 474 U.S. at 93.

   Alvarado nonetheless argues that if the dual sovereignty doctrine
applies to the Sixth Amendment right to counsel, state and federal
governments will manipulate their separate prosecutions to deprive
the criminally accused of this right. But a defendant’s constitutional
guarantees are not furthered by melding together federal and state
sovereignty, and throwing overboard our federal system’s primary
shield against government abuse. See Gregory, 501 U.S. at 459 ("In
the tension between federal and state power lies the promise of lib-
erty."). Rather, a defendant’s rights are safeguarded by properly
enforcing them in each respective sovereign’s sphere.

   Both the state and federal governments, for example, must respect
the Sixth Amendment right to counsel once each brings its own for-
mal charges, see Moran, 475 U.S. at 431. See also Michigan v. Jack-
son, 475 U.S. 625, 636 (1986). And the Fifth Amendment right to
counsel applies broadly to all law enforcement custodial interroga-
tion, state or federal. See McNeil, 501 U.S. at 178; Miranda v. Ari-
zona, 384 U.S. 436, 478-79 (1966). Indeed, when the defendant in
Cobb made the similar argument that Cobb’s offense-specific rule
would "prove ‘disastrous’ to suspects’ constitutional rights," the
Court likewise responded that defendants would still retain the right
to consult with counsel before law enforcement officers conduct cus-
todial interrogation. See Cobb, 532 U.S. at 171-72 & n.2; see also
United States v. Montgomery, 262 F.3d 233, 247 (4th Cir. 2001) (not-
8                     UNITED STATES v. ALVARADO
ing that Cobb "calls into question the viability of any ‘collusion
exception’ to the offense-specific rule").

   The circumstances before us illustrate that the operation of the
Fifth and Sixth Amendment rights to counsel can adequately protect
the criminally accused in each sovereign’s respective sphere. Defen-
dant was formally charged with state offenses, and Virginia, follow-
ing the dictates of the Sixth Amendment, provided him counsel.
Defendant was later placed in federal custody, and the district court
found that Agent Clop properly read him his Miranda rights. In fact,
Agent Clop testified that Alvarado was eager to speak on December
5, and Clop had to interrupt him in order to provide the required
warnings. And while federal and state law enforcement authorities did
engage in joint investigation, such collaborative efforts can hardly be
dispositive of government misconduct. See Bartkus v. Illinois, 359
U.S. 121, 123-24 (1959). The record squarely shows that each sover-
eign properly accorded defendant the safeguards the Constitution
requires in their separate prosecutions.

   As the foregoing analysis indicates, we join those circuits that have
employed the dual sovereignty doctrine in the Sixth Amendment con-
text. See United States v. Coker, 433 F.3d 39, 44-45 (1st Cir. 2005);
United States v. Avants, 278 F.3d 510, 517 (5th Cir. 2002). And we
respectfully disagree with the Second Circuit’s decision to the con-
trary. See United States v. Mills, 412 F.3d 325, 330 (2d Cir. 2005);
see also United States v. Krueger, 415 F.3d 766, 775-78 (7th Cir.
2005) (suggesting the same). Due to the nature of dual sovereignty,
the Sixth Amendment right to counsel in the state proceedings did not
survive the dismissal of state charges. Since defendant’s state and fed-
eral offenses were inherently distinct under the dual sovereignty doc-
trine, they cannot be the same offense for purposes of the Sixth
Amendment right to counsel.

                                   B.

   The facts of this case are, moreover, illustrative of the broader prin-
ciple that sovereigns can and often do define and prosecute similar
criminal conduct in divergent ways. Alvarado argues that since both
the federal and state charges each included a count of conspiracy to
distribute cocaine, the offenses must be the same. But, in fact, the
                     UNITED STATES v. ALVARADO                       9
state and federal governments elected to enforce their criminal laws
differently, for they prosecuted defendant on separate conspiracies
altogether.

   The Double Jeopardy Clause prevents the government from split-
ting a single conspiracy into multiple offenses, United States v. Cole,
293 F.3d 153, 158 (4th Cir. 2002), and we employ a totality of the
circumstances test to decide whether two conspiracies are distinct, see
United States v. Mackins, 315 F.3d 399, 410 (4th Cir. 2003); Cole,
293 F.3d at 158; United States v. Ragins, 840 F.2d 1184, 1188 (4th
Cir. 1988). Five general factors guide this determination:

    (1) the time periods covered by the alleged conspiracies; (2)
    the places where the conspiracies are alleged to have
    occurred; (3) the persons charged as coconspirators; (4) the
    overt acts alleged to have been committed in furtherance of
    the conspiracies, or any other descriptions of the offenses
    charged which indicate the nature and scope of the activities
    being prosecuted; and (5) the substantive statutes alleged to
    have been violated.

Cole, 293 F.3d at 158 (internal quotation marks omitted). The test is
a flexible one; some factors may be more important than others
depending on the circumstances of the case. United States v. Mac-
Dougall, 790 F.2d 1135, 1144 (4th Cir. 1986). We see no reason why
this test should not also apply to the Sixth Amendment right to coun-
sel, and make use of it here. See Cobb, 532 U.S. at 173 (no constitu-
tional difference between meaning of "offense" in double jeopardy
and right to counsel contexts).

   Applying these factors, it is evident that the federal government
was charging defendant with a much more extended and pervasive
drug conspiracy than was the Commonwealth. In the first place, "the
time periods covered by the alleged conspiracies," Cole, 293 F.3d at
158, were not the same. The federal indictment charged defendant
with conspiring to distribute cocaine from August to October 2003,
whereas the Commonwealth’s arrest warrants only identified the rele-
vant conduct as occurring on or about October 2, 2003, the night of
the events at the Days Inn. Moreover, the affidavit in support of the
federal criminal complaint suggested defendant had been involved in
10                   UNITED STATES v. ALVARADO
drug distribution since January 2003. Nowhere in the record does the
Commonwealth make such an assertion.

   The charges in the federal indictment and the evidence introduced
at defendant’s federal trial also described a conspiracy broader in
scope than the one alleged in the state charge. See Cole, 293 F.3d at
158. The federal indictment charged defendant and his coconspirators
with taking numerous trips to North Carolina to obtain cocaine. And
evidence adduced at trial indicated that defendant’s drug distribution
did not simply occur out of the Days Inn Hotel, as he had previously
helped deliver cocaine to a customer in a different location. The Com-
monwealth’s arrest warrants, by contrast, encompassed only distinct
events on or about a single day.

   Finally, the federal indictment charged defendant with conspiracy
to distribute 500 grams of cocaine, whereas the Commonwealth did
not designate a drug amount. The drug quantity was a substantive ele-
ment of the federal crime. See United States v. Promise, 255 F.3d
150, 156-57 (4th Cir. 2001) (en banc) (interpreting 21 U.S.C. § 841).
These differences provide ample support for the conclusion that the
conspiracies were not the same offense.

   One of the chief virtues of our system of dual sovereignty is that
each sovereign can approach problems in divergent ways. Though
sovereigns can criminalize similar conduct, they might have distinct
objectives and resource constraints in doing so. Here, Virginia and the
federal government, as separate sovereigns, have operated differently
from one another in defining and prosecuting their separate conspir-
acy statutes. That the Commonwealth was charging defendant with
conspiracy to distribute a finite amount of drugs on one day should
not stop the federal government from prosecuting a more widespread
conspiracy to distribute a greater amount of drugs over a several-
month period.

                                  III.

   Alvarado also contends that, even if his state and federal offenses
are distinct, his Sixth Amendment right to counsel still attached to his
federal offenses, because law enforcement officers had filed a federal
criminal complaint prior to his December 5 interrogation. We dis-
                      UNITED STATES v. ALVARADO                        11
agree with defendant’s contention because it misunderstands the
essential nature of the Sixth Amendment right.

   By its own terms, the Sixth Amendment applies to "criminal prose-
cutions" as opposed to criminal investigations. U.S. Const. amend. VI
(emphasis added). The Supreme Court has thus repeatedly held that
the Sixth Amendment right to counsel "attaches only at or after the
initiation of adversary judicial proceedings against the defendant."
United States v. Gouveia, 467 U.S. 180, 187 (1984); see also Fellers
v. United States, 540 U.S. 519, 523 (2004) (same); McNeil, 501 U.S.
at 175 (same). This is for good reason. It is only at this point that the
criminal "process shifts from investigation to prosecution," United
States v. D’Anjou, 16 F.3d 604, 608 (4th Cir. 1994), and only at this
time that the accused confronts "the prosecutorial forces of organized
society," Moran, 475 U.S. at 430 (internal quotation marks omitted).

   The filing of a federal criminal complaint does not commence a
formal prosecution. Rather, the main reason a law enforcement officer
files such a complaint is to establish probable cause for an arrest war-
rant. See Fed. R. Crim. P. 3, 4(a); United States v. Moore, 122 F.3d
1154, 1156 (8th Cir. 1997). The criminal process is still in the investi-
gative stage, and "the adverse positions of government and defendant"
have yet to solidify. Gouveia, 467 U.S. at 189 (internal quotation
marks omitted). The filing of the federal complaint, therefore, can no
more be characterized as "the initiation of adversary judicial proceed-
ings against the defendant," id. at 187, than can the filing of an affida-
vit in support of a search warrant.

   This conclusion is buttressed by our previous holding that the right
to counsel does not attach immediately after arrest and prior to
arraignment. See D’Anjou, 16 F.3d at 608 (citing Moran, 475 U.S. at
430); see also Gouveia, 467 U.S. at 190 ("[W]e have never held that
the right to counsel attaches at the time of arrest."); United States v.
Hylton, 349 F.3d 781, 787 (4th Cir. 2003) (filing Maryland statement
of charges did not prompt Sixth Amendment right to counsel). If an
arrest does not initiate the Sixth Amendment right to counsel, the fed-
eral criminal complaint — whose main purpose is to establish proba-
ble cause for the arrest — logically should not either. See Moore, 122
F.3d at 1156. Any other rule would provide less protection to those
12                   UNITED STATES v. ALVARADO
arrested without warrants, "discouraging the use of warrants in mak-
ing arrests for federal crimes." Id.

   It will come as no surprise, therefore, that our sister circuits have
also held that the filing of a federal criminal complaint does not give
rise to any Sixth Amendment right. See, e.g., Beck v. Bowersox, 362
F.3d 1095, 1101-02 & n.4 (8th Cir. 2004); United States v. Langley,
848 F.2d 152, 153 (11th Cir. 1988) (per curiam); United States v.
Pace, 833 F.2d 1307, 1312 (9th Cir. 1987); United States v. Duvall,
537 F.2d 15, 22 (2d Cir. 1976). Since the federal criminal complaint
did not give rise to defendant’s Sixth Amendment right to counsel, the
incriminating statements he made on December 5 were admissible at
his federal trial.

                                  IV.

   Lastly, defendant contends that the district court enhanced his sen-
tence in violation of United States v. Booker, 125 S. Ct. 738, 755-56
(2005). Defendant objected to his sentence at his sentencing, and pre-
served his argument here. The government concedes that there is
Booker error, and we agree. The district court enhanced defendant’s
sentence based on facts the defendant did not admit and the jury did
not find. For example, it added two points to defendant’s offense level
for possession of a firearm and another two points for obstruction of
justice. See U.S.S.G. §§ 2D1.1(b)(1), 3C1.1 (2003). These enhance-
ments increased defendant’s sentence beyond what he could have
received under the Guidelines based on the jury factual findings
alone, and were in violation of Booker. See, e.g., United States v.
Hughes, 401 F.3d 540, 547 (4th Cir. 2005). Consequently, we must
vacate defendant’s sentence and remand to the district court for resen-
tencing in accordance with the procedures set forth in Hughes, 401
F.3d at 546-47, and United States v. Green, No. 05-4270, slip op. at
6-8 (4th Cir. Feb. 6, 2006).

                                  V.

  For the foregoing reasons, we affirm defendant’s convictions, but
vacate his sentence and remand to the district court for resentencing.
UNITED STATES v. ALVARADO        13
                  AFFIRMED IN PART;
      VACATED AND REMANDED IN PART